IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-88,825-01


                           EX PARTE GREGORY LOPEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR2012-396-2 IN THE 207TH DISTRICT COURT
                             FROM COMAL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of continuous sexual

abuse of a young child and sentenced to fifty years’ imprisonment. The Third Court of Appeals

affirmed his conviction. Lopez v. State, No. 03-13-00852-CR (Tex. App.—Austin Oct. 1, 2015) (not

designated for publication).

        Applicant contends that appellate counsel failed to notify him that his conviction had been

affirmed. Appellate counsel filed an affidavit. Based on that affidavit, the trial court has entered
                                                                                                      2

findings of fact and conclusions of law that appellate counsel failed to notify Applicant that his

conviction was affirmed. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Third Court of Appeals in cause number 03-13-

00852-CR that affirmed his conviction in cause number CR2012-396 from the 207th District Court

of Comal County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.



Delivered:     September 12, 2018
Do not publish